DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        WILLIAM R. WALKER,
                             Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D22-1815

                         [December 15, 2022]

   Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Indian River County; Janet Croom, Judge; L.T. Case No. 312022CA000244
and 312007CF000936A.

  William Russell Walker, Chipley, pro se.

   Ashley Moody, Attorney General, Tallahassee, and Pablo Tapia,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

LEVINE, CONNER and FORST, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.